DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
1.	This office action is in response to the amendments submitted by Applicant(s) on 03/25/2021.

Response to Arguments
I. Status of the Claims
2.	Claims 1 and 5-15 are still pending. 
3. 	Claims 2-4 were cancelled.
4. 	Applicant's amendments to claims are accepted because do not introduce new matter pursuant to MPEP 2163.
5. 	The drawings filed on 10/30/2018 have been accepted.

II. Objections
6. 	Applicant's arguments with respect to the objection(s) have been fully considered and found persuasive. Therefore, the objection(s) have been withdrawn.

IV. Rejections Under 35 U.S.C. 103
7. 	Applicant's arguments with respect to the rejection(s) under 35 U.S.C. 103 have been fully considered and found persuasive. Therefore, the rejection(s) has been withdrawn.

Reasons for Allowability / Allowable Subject Matter
8. 	Claims 1 and 5-15 are allowed. Claims 2-4 were cancelled.  

9.	The following is an examiner's statement of reasons for allowance: 

10. 	Regarding claim 1, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
one surface binding part bound to one surface of the reinforcing flange; 
a corner binding part which extends from the one surface binding part and is bound to a corner part of the reinforcing flange; and
an other surface binding part which extends from the corner binding part toward the reinforcing body so that the corner part of the reinforcing flange is buried therein. 

	Claims 5-9 are allowed due to the fact that they further limit and depend on claim 1.

11. 	Regarding claim 10, the prior art of record, alone or in combination, does not discloses or suggest the below underlined limitations incorporated together with the other claimed limitations not mentioned herein: 
forming a plastic ring by binding ends of the cut plastic threaded rod; 
curing and forming the plastic ring and the reinforcing rim using a mold; and 
forming a plastic magnet by magnetizing the plastic ring cured and formed in the reinforcing rim.

	Claims 11-15 are allowed due to the fact that they further limit and depend on claim 10.

12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Galvan (Pub. No.: US 2003/0034772) teaches “Rotatable target wheels mount plastic ring magnets with increased magnetic flux for driving either digital or variable reluctance, magnetic wheel rotation sensors. The ring magnets are adhesively secured and optionally captured on a ring support member to provide dependable operation in vehicle wheel speed sensing and other applications” (Abstract).
KATO (Pub. No.: US 2016/0245409) teaches “A slinger has a substantially L-shaped cross-section and includes a rotating cylindrical portion and a rotating circular ring portion. An inner circumferential surface of the rotating cylindrical portion is a stepped cylindrical surface in which a large-diameter portion formed at a portion close to the rotating circular ring portion and a small-diameter portion formed in the remainder are continuously connected by a stepped portion. The encoder supported by the rotating circular ring portion is formed by solidifying and securing a molten permanent magnet material in a state that a molding die collides with the stepped portion” (Abstract).
c)	SHIONO (Pub. No.: US 2016/0091023) teaches “A roller bearing unit with a combination seal ring. Between the outer peripheral edge of a rotation side circular ring part constituting a slinger and the inner peripheral surface of the stationary side cylindrical part of a metal insert constituting the seal ring, there is formed a labyrinth seal. Also, in such part of an elastic member constituting the slinger as intervenes between the labyrinth seal and seal lip serving as a side lip, there is formed an auxiliary seal lip having lower rigidity than the seal lip” (Abstract).

13.	The prior art of record, alone or in combination, does not disclose or suggest the underlined limitations under the Reasons for Allowability title above.
	Furthermore, there is not any obvious motivation for an ordinary skilled in the art to combine some and/or all of the features of the prior art of record to achieve the features of the independent claims.

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867